DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaaf, US 7,543,352.
Schaaf discloses a cleaning implement (100) comprising a sponge body made of a porous material (104, synthetic foam, Column 14 Lines 15-21), the sponge body including a top surface and a bottom surface on opposite sides of the body (top and bottom surfaces of 104, Figure 13), the first and second side surfaces extending along a length direction of the body and extending from the top surface to the bottom surface in a thickness direction of the body (side surfaces of 104, Figure 13), a first end surface and a second end surface on opposite sides of the body, the first and second end surfaces extending along a width direction of the body (end surfaces of 104, Figure 13), and extending from the top surface to the bottom surface in the thickness direction (Figure 13), and segments defined by one or more lengthwise cuts (108 or 148, 150), the one or more lengthwise cuts being formed in the bottom surface (Figures 13-19), each of the one or more lengthwise cuts extending only partially into the body in the thickness direction (Column 14 Lines 30-43, Figures 13-19), and extending the length direction from the first end surface to the second end surface (Figure 13), and a scouring material attached to the top surface (102, Column 14 Lines 15-20). Regarding claim 2, there are at least two lengthwise cuts being spaced apart from each other in the width direction and are parallel to each other Figure 13 or 17). Regarding claims 3 and 6, the segments further are defined by one or more widthwise cuts being formed in the bottom surface (Figure 17), each of the one or more widthwise cuts extending only partially into the body in the thickness direction and extending in the width direction from the first side surface to the second side surface (Figures 17-19). Regarding claims 4 and 7, the one or more widthwise cuts comprises at least two widthwise cuts (Figure 17), the two widthwise cuts being spaced apart from each other in the length . 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie, US 3,861,993 in view of Shimada, JP 2005-199001 (see also English translation, included in the IDS from the Applicant on 28 September 2021).
	Guthrie discloses a cleaning implement comprising a sponge body made of a porous material (12, non-reticulated hydrophilic polyurethane foam; Column 1 Lines 60-61), the sponge body including a top surface and a bottom surface on opposite sides of the body (unlabeled top and bottom surfaces of 12), the first and second side surfaces extending along a length direction of the body and extending from the top surface to the bottom surface in a thickness direction of the body (unlabeled first and second side surfaces of 12), a first end 
	Shimada teaches a sponge body (1), the sponge body comprises top and bottom surfaces (Figure 1), first and second side surfaces (Figure 1), first and second end surfaces (Figure 1), and particularly teaches segments defined by one or more lengthwise cuts (2), the one or more lengthwise cuts being formed in the bottom surface (Figure 1), each of the one or more lengthwise cuts extending only partially into the body in the thickness direction (Figure 1; see also English translation of Abstract), and extending the length direction from the first end surface to the second end surface (Figure 1). Regarding claim 2, there are at least two lengthwise cuts being spaced apart from each other in the width direction and are parallel to each other (all cuts at reference number 2, Figure 1). Regarding claims 3 and 6, the segments further are defined by one or more widthwise cuts being formed in the bottom surface (Figure 1), each of the one or more widthwise cuts extending only partially into the body in the thickness direction and extending in the width direction from the first side surface to the second side surface (Figure 1). Regarding claims 4 and 7, the one or more widthwise cuts comprises at least two widthwise cuts (Figure 1), the two widthwise cuts being spaced apart from each other in the length direction and being parallel to each other (Figure 1). Regarding 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of Guthrie by including lengthwise and widthwise cuts, as taught by Shimada, to provide cleaning surfaces that are effective in removing dirt during cleaning.
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie, US 3,861,993 and Shimada, JP 2005-199001 (see also English translation, included in the IDS from the Applicant on 28 September 2021) in view of Armaly, Jr., US 2012/0159729.
	Guthrie and Shimada disclose all elements previously discussed above, however fail to disclose that the body is made of double-cell foam. 
	Armaly, Jr. teaches a similar sponge body (12) having a scouring material attached to the top surface (14), the sponge body is made of a double-cell foam (paragraph 0037) so that the sponge has an appearance of a natural sea sponge (paragraph 0037).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or modify the sponge body material of Guthrie and Shimada to be double-cell foam, as taught by Armaly, Jr., so that the sponge body has the appearance of a natural seal sponge. 
4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf, US 7,543,352 in view of Armaly, Jr., US 2012/0159729.
Shaaf discloses all elements previously discussed above, however fails to disclose that the body is made of double-cell foam. 
	Armaly, Jr. teaches a similar sponge body (12) having a scouring material attached to the top surface (14), the sponge body is made of a double-cell foam (paragraph 0037) so that the sponge has an appearance of a natural sea sponge (paragraph 0037).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or modify the sponge body material of Shaaf and Shimada to be double-cell foam, as taught by Armaly, Jr., so that the sponge body has the appearance of a natural seal sponge. 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	During an interview with the Applicant on 24 February 2022, the Examiner additionally cited US 2,354,969, US D571067, US 5,836,034, US 4,055,029, US 2,842,789, and US 2001/0029967. This prior art shows other examples of cleaning implements of sponge bodies, some with a scouring material and some with a variety of lengthwise and/or widthwise cuts extending in a bottom surface of the body. The prior art demonstrates that it is known in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg